Title: From Benjamin Franklin to Fizeaux, Grand & Cie., 9 May 1779
From: Franklin, Benjamin
To: Fizeaux, Grand & Cie.


Gentlemen
Passy May 9. 1779.
I received your obliging Letter of the 3d. Instant, with two Pamphlets, for which I thank you, and shall be glad of any others of the Kind that are esteemed to be well written.
I have received lately two Letters from one Nicolas Davis, who is now in Amsterdam at the House of Jan. Hendrik Conse in de Warmoes-straat, and asks me for Money. I am afraid that if he can find out that you are our friends, he will apply to you likewise; therefore I write to put you on your guard & to request that you would not advance him a farthing. He came to us at Paris in January 1777, and pretending to be an American who had served the India Company some years as an Officer in their Troops, but thought it his Duty rather to serve his Country in this War, he prevail’d on us to furnish him with some Money to bear his Expences thither, We advanced him about 30 Louis & sent him to Havre to take his Passage in a french Ship the seine then bound for Martinique & then to the Continent. At Havre, just going off he shew’d an open Letter of Recommendation we had given him for America, and on the Credit of it took up as much more money, from our friend, giving him a Draft upon us for the same, which we thought ourselves obliged to pay. At Martinique he by the same Means got a Credit with our Agent there, & took up the Value of 120 Louis more being afterwards taken in the Ship by the English before the Commencement of hostilities just on going out of Martinique, the Captain claim’d his Vessel as being french & bound to another french Island but this Man inform’d that she was really bound to Boston on which she was condemned at Antigua. Since which he has been with the English at Philadelphia, and I Suspect has abus’d the Recommendation we gave him in other Instances that have not yet come to our Knowledge. It is amazing that after all this he should have the Effrontery to apply again to me for Money. I would rather punish him, if I Knew how. But I suppose it will answer no End to prosecute him in Holland. I wish however, that you Could by Some means learn whether he has still any letter of recommendation from me, and if he shows it get it from him, for I am afraid he may make farther Use of it in defrauding. It Would be well to caution your Magistrates to have an Eye on him.
With great Esteem I have the honour to be Gentlemen
Mrs. Fizeaux Grand & Com.
